DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (US 2018/0279824) (hereinafter Birmingham) in view of McKinney et al. (US 2007/0068744) (hereinafter McKinney).
Regarding Claim 1

	Birmingham teaches a cooking pot insulator assembly (below – Fig. 1 and 2) being configured to be positioned on a lid of a cooking pot for thermally insulating the lid, said assembly comprising: a pad (11) being positionable on a lid  (14) of a cooking pot (16), said pad having a rounded perimeter (13) such that said pad has a circular shape for conforming to the 

    PNG
    media_image1.png
    673
    639
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    685
    517
    media_image2.png
    Greyscale

Birmingham does not teach a fastener being coupled to said pad, and said strap releasably engaging said fastener.  
	McKinney teaches a beverage container insulating member (below – Fig. 5A and 3B) including pad (30) having a strap (138) being coupled to and extending away from said pad; and a fastener (144) being coupled to said pad, said strap releasably engaging said fastener such that said strap forms a closed loop (Paragraph [0051].

    PNG
    media_image3.png
    605
    349
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    605
    905
    media_image4.png
    Greyscale

Both Birmingham and McKinney teach insulating member having straps/handles. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the strap of Birmingham include a fastener that releasably attaches the strap to the pad, since straps being permanently attached at one end and removably attached at the other end is well known in the art, as shown by McKinney. Further, it has been held that making an item separable involves only routine skill in the art (See MPEP 2144.04, V, C).  As such, the claim of a fastener being coupled to said pad, and said strap releasably engaging said fastener does not provide patentable distinction over the prior art of record.

Regarding Claim 2

	Birmingham in view of McKinney (hereinafter “modified Birmingham”) teaches all the limitations of claim 1 as stated above. Birmingham further teaches said pad (11) has a top surface (20) and a bottom surface (21), said handle opening (17) extending through said top surface and said bottom surface, said handle opening being centrally positioned on said pad, said 

    PNG
    media_image5.png
    218
    724
    media_image5.png
    Greyscale


Regarding Claim 3

Modified Birmingham teaches all the limitations of claim 2 as stated above. McKinney further teaches said strap having a distal end (shown at 142) with respect to pad (and the bottom surface, as can be seen in the figures above).
Birmingham fails to specifically teach said strap is positioned on said bottom surface of said pad. However, with regards to the location of the strap, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the strap positioned on the bottom surface, since it has been held that rearranging parts of an invention involves only routine skill in the art (See MPEP 2144.04, VI, C). As such, the claim of the strap being positioned on said bottom surface of said pad does not provide patentable distinction over the prior art of record.

Regarding Claim 4

	Modified Birmingham teaches all the limitations of claim 2 as stated above. Modified Birmingham further teaches said strap has a slot (shown below in an expanded view of McKinney Fig. 5A – i.e. the area where the fastener (144) extends through) extending 
[AltContent: arrow]
    PNG
    media_image6.png
    346
    344
    media_image6.png
    Greyscale


Regarding Claim 5

	Modified Birmingham teaches all the limitations of claim 4 as stated above. Modified Birmingham further teaches said fastener (144 via McKinney) is positioned on said top surface of said pad, said fastener engaging said slot in said strap when said strap is coupled to said fastener, as can be seen in Fig. 5A and 3B above).

Regarding Claim 6

	Birmingham teaches a cooking pot insulator assembly (Fig. 1-3) being configured to be positioned on a lid of a cooking pot for thermally insulating the lid, said assembly comprising: a pad (11) being positionable on a lid (14) of a cooking pot (16), said pad having a rounded perimeter (13) such that said pad has a circular shape for conforming to the shape of the lid, the 
Birmingham does not teach said strap being positioned on said bottom surface of said pad. With regards to the location of the strap, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the strap of Birmingham positioned on the bottom surface, since it has been held that rearranging parts of an invention involves only routine skill in the art (See MPEP 2144.04, VI, C). As such, the claim of the strap being positioned on said bottom surface of said pad does not provide patentable distinction over the prior art of record.
Birmingham also does not teach said strap having a distal end with respect to said top surface, said strap having a slot extending therethrough, said slot being positioned adjacent to said distal end; and a fastener being coupled to said pad, said strap releasably engaging said fastener such that said strap forms a closed loop, said fastener being positioned on said top surface of said pad, said fastener engaging said slot in said strap when said strap is coupled to said fastener.

Both modified Birmingham and McKinney teach insulating member having straps/handles. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the strap of modified Birmingham include a fastener that releasably attaches the strap to the pad, since straps being permanently attached at one end and removably attached at the other end is well known in the art, as shown by McKinney. Further, it has been held that making an item separable involves only routine skill in the art (See MPEP 2144.04, V, C).  As such, the claim of a fastener being coupled to said pad, and said strap releasably engaging said fastener, and the details of the interaction between the strap and fastener does not provide patentable distinction over the prior art of record. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Birmingham in view of McKinney as applied to claim 6 above, and further in view of DeMarco et al. (US 5251460) (hereinafter DeMarco).
Regarding Claim 7

	Modified Birmingham in view of McKinney (hereinafter “modified Birmingham2”) teaches all the limitations of claim 6 as shown above.  Modified Birmingham2 does not teach a panel being coupled to said top surface of said pad, said panel covering said handle opening, said panel being comprised of a resiliently stretchable material wherein said panel is configured to stretch around the handle of the lid.  
	DeMarco teaches an insulating assembly (below – Fig. 1 and 2) including a pad (12) having a handle opening (50) through the pad; and a panel (44) being coupled to an outer surface of said pad, said panel covering said handle opening, said panel being comprised of a resiliently stretchable material wherein said panel is configured to stretch around the handle of the lid, as can be seen in Fig. 1 and 2 below (Col. 4, Ln. 24-40).  


    PNG
    media_image7.png
    592
    817
    media_image7.png
    Greyscale


Modified Birmingham2 and DeMarco are analogous inventions in the field of insulating assemblies.  It would have been obvious to one skilled in the art at the time of filing to modify the handle opening of modified Birmingham2 with the teachings of the panel of DeMarco in .

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that McKinney is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, McKinney is reasonably pertinent to the particular problem with which the applicant was concerned (i.e. having a strap which is detachably fastened to an insulator assembly). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733